Case 1:20-cv-23223-BB Document 17-2 Entered on FLSD Docket 09/11/2020 Page 1 of 7




                           Exhibit 2
Case 1:20-cv-23223-BB Document 17-2 Entered on FLSD Docket 09/11/2020 Page 2 of 7
Case 1:20-cv-23223-BB Document 17-2 Entered on FLSD Docket 09/11/2020 Page 3 of 7
Case 1:20-cv-23223-BB Document 17-2 Entered on FLSD Docket 09/11/2020 Page 4 of 7
Case 1:20-cv-23223-BB Document 17-2 Entered on FLSD Docket 09/11/2020 Page 5 of 7
Case 1:20-cv-23223-BB Document 17-2 Entered on FLSD Docket 09/11/2020 Page 6 of 7
Case 1:20-cv-23223-BB Document 17-2 Entered on FLSD Docket 09/11/2020 Page 7 of 7
